Before a land use permit may be issued, the district environmental commission (commission) is compelled by statute to find that the proposed development “[w]ill not cause unreasonable congestion or unsafe conditions with respect to use of the highways . . . .” 10 V.S.A. § 6086(a)(5). The commission is further authorized to impose appropriate “conditions as are allowable within the proper exercise of the police power . . . .” 10 V.S.A. § 6086(c).
In light of this statutory mandate, we disagree with appellant’s claim that condition #14 is void on jurisdictional grounds. Traffic and other environmental studies are well within the scope of activity contemplated by Act 250, and the commission clearly has jurisdiction over this sort of consideration. Whether or not the commission erred in requiring appellant, as a condition of an Act 250 permit, to contribute, together with other permittees, to the funding of a regional traffic study is a question to be addressed pursuant to the appellate review procedure set forth in 10 V.S.A. § 6089.
Appellant did not timely appeal, and this Court will not entertain collateral attacks with regard to “mere errors or irregularities in the exercise of jurisdiction.” Bennett Estate v. Travelers Insurance Co., 140 Vt. 339, 343, 438 A.2d 380, 382 (1981) (citations omitted).

Affirmed.